Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/204256.  Claims 1-18 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 9, 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by PALLADINO (2008/0121445)

Regarding Claim 1, PALLADINO teaches an apparatus for operating vehicular accessories during an engine stop using a one-way clutch pulley (32)(62), the apparatus comprising: the one-way clutch pulley (32)(62) configured to drive the vehicular accessories, and comprising a coupler (60) and a one-way clutch (32).

Regarding Claim 2, PALLADINO teaches wherein the one-way clutch pulley (32)(62) comprises: an engine crank shaft [0023] configured to connect to an engine (12) of a vehicle; the coupler (46) configured to couple with the engine crank shaft; the one-way clutch (32) configured to couple with the coupler (60); and a pulley (62) configured to connect to the one-way clutch (32), and the one-way clutch is configured to connect to the pulley and to rotate in one direction.

Regarding Claim 3, PALLADINO teaches wherein the one-way clutch (32) is configured to operate by overrunning of an outer ring (64)(62) and to independently drive the pulley and the engine crank shaft [0023].

Regarding Claim 4, PALLADINO teaches further comprising: a motor generator (34) configured to rotate the pulley (62), wherein the motor generator (34) is configured to operate while an engine of a hybrid vehicle is in a stop state, to rotate the pulley (62), and to operate the vehicular accessories (26)(20) based on power of the engine.

Regarding Claim 5, PALLADINO teaches a one-way clutch pulley comprising: an engine crank shaft configured to connect to an engine of a vehicle; a coupler (46) configured to couple with the engine crank shaft; a one-way clutch (32) configured to couple with the coupler (46); and a pulley (62) configured to connect to the one-way clutch (32), wherein the one-way clutch (32) is configured to connect to the pulley and to rotate in one direction.

Regarding Claim 6, PALLADINO teaches wherein the one-way clutch (32) is configured to operate by overrunning of an overrunning of an outer ring (64)(62) such that the pulley (62) and the engine crank shaft [0023] independently operate.

Regarding Claim 9, PALLADINO teaches further comprising: a motor generator (34) configured to rotate the pulley (62), wherein the motor generator is configured to operate while an engine of a hybrid vehicle is in a stop state, to rotate the pulley and to operate vehicular accessories based on power of the engine.

Regarding Claim 13, PALLADINO teaches wherein the motor generator (34) comprises a low level motor configured to drive the one-way clutch (32) and the vehicular accessories (26)(20) without driving the engine crank shaft.

Regarding Claim 14, PALLADINO teaches wherein the pulley (62) comprises a single and one-way fan belt (18) pulley.

Regarding Claim 15, PALLADINO teaches a method of driving vehicular accessories during an engine stop using a one-way clutch pulley (62), the method comprising: driving a motor generator (34) when an engine of a vehicle is stopped; rotating a pulley (62) through driving of the motor generator (34); and rotating a one-way clutch (32) connected to the pulley in one direction, wherein the motor generator (34) is configured to operate while the engine of the vehicle is in a stop state, to rotate the pulley (62) and to operate the vehicular accessories based on power of the engine.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 8, 10-12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PALLADINO (2008/0121445) in view of KERR (6,129,189)

Regarding Claim 7, PALLADINO teaches wherein the one-way clutch (32) is configured to operate by overrunning of the inner hub (46), and the pulley and the engine crank shaft are enabled to independently operate by way of the one-way clutch (32) in such a manner that the coupler is in a salient structure (58)(56)(52), the salient structure (58)(56)(52) couples with the inner ring (46) of the one-way clutch (32), and the pulley (62) is connected to the outer ring (64)(62) of the one-way clutch (32).
PALLADINO does not teach an inner ring.
KERR teaches an inner ring (18)(Fig. 4b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the clutch in PALLADINO so it has the configuration in KERR as a matter of design choice to create a one way clutch which may transfer more torque since there are more roller members.

Regarding Claim 8, PALLADINO teaches wherein the one-way clutch (32) is configured to operate by overrunning of the outer ring (60)(64), and the pulley (62) and the engine crank shaft are enabled to independently operate by way of the one-way clutch in such a manner that the coupler (46) receives at least a portion of the one-way clutch to couple with the outer ring of the one-way clutch and the pulley is connected to the inner hub of the one-way clutch.
PALLADINO does not teach an inner ring.
KERR teaches an inner ring (18)(Fig. 4b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the clutch in PALLADINO so it has the configuration in KERR as a matter of design choice to create a one way clutch which may transfer more torque since there are more roller members.

Regarding Claims 10, 11, PALLADINO teaches wherein an inner hub and an outer ring (60)(62)(64) of the one-way clutch (32) are configured to be separate from each other when a speed difference between the inner hub and the outer ring is greater than a specific speed, and the pulley (62) and the engine crank shaft are configured to independently operate in such a manner that, when the engine of the vehicle is stopped, the pulley rotates through driving of the motor generator (34) to rotate the outer ring of the one-way clutch (32) connected to the pulley and to stop the inner ring of the one-way clutch.
PALLADINO does not teach an inner ring.
KERR teaches an inner ring (18)(Fig. 4b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the clutch in PALLADINO so it has the configuration in KERR as a matter of design choice to create a one way clutch which may transfer more torque since there are more roller members.

Regarding Claim 12, PALLADINO teaches wherein an inner hub (46) and an outer ring (60)(64)(62) of the one-way clutch (32) are configured to mechanically engage with each other when a speed difference between the inner hub and the outer ring is less than a specific speed, and the inner hub and the outer ring of the one-way clutch are configured to mechanically engage with each other and rotate together in such a manner that, when the engine of the vehicle is started using a separate starter, a rotational speed of the engine crank shaft connected to the engine of the vehicle increases to be higher than a rotational speed of the pulley (62).
PALLADINO does not teach an inner ring.
KERR teaches an inner ring (18)(Fig. 4b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the clutch in PALLADINO so it has the configuration in KERR as a matter of design choice to create a one way clutch which may transfer more torque since there are more roller members.

Regarding Claim 16, PALLADINO teaches wherein the rotating of the one-way clutch (32) comprises rotating an outer ring (64)(62) of the one-way clutch (32) connected to the pulley (62) in one direction, and the pulley (62) and an engine crank shaft are enabled to independently operate by way of the one-way clutch (32) in such a manner that a coupler is in a salient structure (52)(56)(58), the salient structure couples with an inner hub (46) of the one-way clutch (32), and the pulley (62) is connected to the outer ring (64)(62) of the one-way clutch (32), and the pulley (62) and the engine crank shaft are enabled to independently operate in such a manner that, when a speed difference between the inner hub (46) and the outer ring (62)(64) of the one-way clutch is greater than a specific speed, the inner ring and the outer ring of the one-way clutch are separate from each other and the inner ring of the one-way clutch stops instead of rotating.
PALLANDINO does not teach an inner ring.
KERR teaches an inner ring (18)(Fig. 4b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the clutch in PALLADINO so it has the configuration in KERR as a matter of design choice to create a one way clutch which may transfer more torque since there are more roller members.


Regarding Claim 17, PALLADINO teaches wherein the rotating of the one-way clutch comprises rotating an inner hub (46) of the one-way clutch (32) connected to the pulley (62) in one direction, and the pulley (62) and an engine crank shaft are enabled to independently operate by way of the one-way clutch in such a manner that a coupler (60) receives at least a portion of the one-way clutch to couple with an outer ring (64)(62) of the one-way clutch and the pulley is connected to the inner hub (46) of the one-way clutch (32), and the pulley (62) and the engine crank shaft are enabled to independently operate in such a manner that, when a speed difference between the inner hub (46) and the outer ring (64)(62) of the one-way clutch is greater than a specific speed, the inner hub and the outer ring of the one-way clutch are separate from each other and the inner hub of the one-way clutch stops instead of rotating.
PALLADINO does not teach an inner ring.
KERR teaches an inner ring (18)(Fig. 4b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the clutch in PALLADINO so it has the configuration in KERR as a matter of design choice to create a one way clutch which may transfer more torque since there are more roller members.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PALLADINO (2008/0121445) in view of KERR (6,129,189) and further in view of MORIYA (2004/0149245). 

Regarding Claim 18, PALLADINO teaches further comprising: mechanically engaging and rotating an inner hub (46) and an outer ring (64)(62) of the one-way clutch (32) together in such a manner that,  when the engine of the vehicle is started, a rotational speed of an engine crank shaft connected to the engine of the vehicle increases to be higher than a rotational speed of the pulley.
PALLADINO does not teach an inner ring and a separate starter,
KERR teaches an inner ring (18)(Fig. 4b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the clutch in PALLADINO so it has the configuration in KERR as a matter of design choice to create a one way clutch which may transfer more torque since there are more roller members.
MORIYA teaches a separate starter (40).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the drive system in PALLADINO so it has the starter configuration in MORIYA as a matter of design choice so the entire hybrid drive system is compact and easily serviced.



Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654